Case 2:20-cv-11659-GAD-DRG ECF No. 34, PageID.324 Filed 06/18/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN

 TWIN FLAMES UNIVERSE.COM INC., a
 Michigan corporation; MIND ALIGNMENT
 PROCESS INC., a Michigan corporation;                  Case No.: 2:20-cv-11659-GAD-DRG
 JEFFREY AYAN, an individual resident of
 Michigan; and SHALEIA AYAN, an individual
 resident of Michigan,                                  STIPULATION OF VOLUNTARY
                                                        DISMISSAL as to Arcelia Francis
                Plaintiffs,                             Hugues

        vs.

 LISA ELLE GIACOMINI, et al.,

                Defendants.



       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs and

Defendant Arcelia Francis Hugues, hereby stipulate and agree, through undersigned counsel, that

all claims in the above-captioned action are voluntarily dismissed without prejudice. The parties

shall bear and be solely responsible for their own respective attorneys’ fees and costs.

      Dated: April 28, 2021


   /Matthew Kerry
 _______________________________                   _______________________________
                                                        /Arcelia Hugues
 MATTHEW KERRY (P81793)                            By: Arcelia Francis Hugues
 214 S Main St. Suite 200
 Ann Arbor, MI 48104                               7994 State Route 20
 Tel: (734) 263-1193                               Madison, NY 13402
 Fax: (734) 661-0765                               Telephone: (315) 404-9442
 Email: matt@kerrylawpllc.com                      Email: archaicarcelia@zoho.com


 Attorneys for Plaintiffs                          Defendant Pro Se
